                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               CENTRAL DIVISION

    RONALD DEAN DOYLE,

                 Plaintiff,                              No. C18-3040-LTS

    vs.
                                                        MEMORANDUM
    ANDREW M. SAUL, Commissioner of                   OPINION AND ORDER
    Social Security,1

                 Defendant.
                              ___________________________

          Plaintiff Ronald Dean Doyle seeks judicial review of a final decision of the
Commissioner of Social Security (the Commissioner) denying his application for
disability income benefits (DIB) under Title II of the Social Security Act, 42 U.S.C. §§
401-34 (the Act). Doyle contends that the administrative record (AR) does not contain
substantial evidence to support the Commissioner’s decision that he was not disabled
during the relevant period. For the reasons that follow, the Commissioner’s decision will
be affirmed.


                                  I.    BACKGROUND
          Doyle was born in 1963. He completed high school and has previously worked in
building and ground maintenance and as a production laborer. AR 71, 214. He filed his
application for DIB on October 23, 2014, alleging a disability onset date of January 24,




1
  Andrew M. Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant
to Federal Rule of Civil Procedure 25(d), he has been substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit.
2014, due to chronic edema2 resulting in right leg pain, chronic tinnitus,3 insomnia, loss
of hearing in left ear, chronic headaches, his right leg being shorter than the left and high
blood pressure. Id. at 92. Doyle’s claims were denied initially and on reconsideration.
Id. at 91-121. He then requested a hearing before an Administrative Law Judge (ALJ).
ALJ Robert A. Kelly conducted an in-person hearing on May 1, 2017. Id. at 63-90.
Doyle and a vocational expert (VE) testified. The ALJ issued a decision on June 7, 2017.
Id. at 42-58. He determined that Doyle was unable to perform any past relevant work.
Id. at 56. However, he determined that there was other work available in significant
numbers in the national economy that Doyle could perform, such as non-government mail
clerk, office helper and photocopy machine operator. Id. at 57.
       Doyle sought review by the Appeals Council and submitted additional evidence,
which the Appeals Council made part of the record. Id. at 1-7. It denied review on April
10, 2018.     Id. at 44.     The ALJ’s decision thus became the final decision of the
Commissioner. Id. at 1; 20 C.F.R. § 404.981. On June 7, 2018, Doyle filed a motion
for leave to proceed in forma pauperis and his complaint seeking review of the
Commissioner’s decision. The parties have submitted a stipulation of facts and briefed
the issues. See Doc. Nos. 12, 13, 15, 16. The matter is now fully submitted.


     II.    DISABILITY DETERMINATIONS AND THE BURDEN OF PROOF
       A disability is defined as “the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous


2
 Edema is an accumulation of an excessive amount of watery fluid in cells or intercellular tissues
and is used to describe the physical sign of swelling. See Stedman’s Medical Dictionary 279130
(28th ed. 2006)

3
 Tinnitus is the “[p]erception of a sound in the absence of an environmental acoustic stimulus”
such as ringing in the ears. See Stedman’s Medical Dictionary 921820 (28th ed. 2006).

                                                2
period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505.
An individual has a disability when, due to his physical or mental impairments, he “is
not only unable to do his previous work but cannot, considering his age, education, and
work experience, engage in any other kind of substantial gainful work which exists . . .
in significant numbers either in the region where such individual lives or in several
regions of the country.” 42 U.S.C. § 423(d)(2)(A). If the claimant is able to do work
which exists in the national economy but is unemployed because of inability to get work,
lack of opportunities in the local area, economic conditions, employer hiring practices or
other factors, the ALJ will still find the claimant not disabled.          20 C.F.R. §
404.1566(c)(1)-(8).
      To determine whether a claimant has a disability within the meaning of the Act,
the Commissioner follows the five-step sequential evaluation process outlined in the
regulations. Id. § 404.1520; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).
First, the Commissioner will consider a claimant’s work activity. If the claimant is
engaged in substantial gainful activity, then the claimant is not disabled. 20 C.F.R. §
404.1520(a)(4)(i). “Substantial” work activity involves physical or mental activities.
“Gainful” activity is work done for pay or profit. 20 C.F.R. § 404.1572(a).
      Second, if the claimant is not engaged in substantial gainful activity, then the
Commissioner looks to the severity of the claimant’s physical and medical impairments.
If the impairments are not severe, then the claimant is not disabled. 20 C.F.R. §
404.1520(a)(4)(ii). An impairment is not severe if “it does not significantly limit your
physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1521(a); see
also 20 C.F.R. § 404.1520(c); Kirby, 500 F.3d at 707.
      The ability to do basic work activities is defined as having “the abilities and
aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These abilities and
aptitudes include (1) physical functions such as walking, standing, sitting, lifting,
pushing, pulling, reaching, carrying or handling; (2) capacities for seeing, hearing and
speaking; (3) understanding, carrying out and remembering simple instructions; (4) use
                                            3
of judgment; (5) responding appropriately to supervision, co-workers and usual work
situations; and (6) dealing with changes in a routine work setting. Id. § 404.1521(b)(1)-
(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987).
         Third, if the claimant has a severe impairment, then the Commissioner will
determine its medical severity.        If the impairment meets or equals one of the
presumptively disabling impairments listed in the regulations, then the claimant is
considered disabled regardless of age, education and work experience. 20 C.F.R. §§
404.1520(a)(4)(iii), 404.1520(d); see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir.
1998).
         Fourth, if the claimant’s impairment is severe, but it does not meet or equal one
of the presumptively disabling impairments, then the Commissioner will assess the
claimant’s residual functional capacity (RFC) and the demands of his past relevant work.
If the claimant cannot do his past relevant work then he is considered disabled. 20 C.F.R.
§§ 404.1520(a)(4)(iv), 404.1545(a)(4). Past relevant work is any work the claimant has
done within the past 15 years of his application that was substantial gainful activity and
lasted long enough for the claimant to learn how to do it. Id. § 404.1560(b)(1). “RFC
is a medical question defined wholly in terms of the claimant’s physical ability to perform
exertional tasks or, in other words, what the claimant can still do despite his or her
physical or mental limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003)
(internal quotation marks omitted); See 20 C.F.R. § 404.1545(a)(1). The RFC is based
on all relevant medical and other evidence. Id. § 404.145(a)(3). The claimant is
responsible for providing the evidence the Commissioner will use to determine the RFC.
Id. If a claimant retains enough RFC to perform past relevant work, then the claimant is
not disabled. Id. § 404.1520(a)(4)(iv).
         Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant
to perform past relevant work, then the burden shifts to the Commissioner to show there
is other work the claimant can do, given the claimant’s RFC, age, education and work
experience. Id. §§ 404.1512(f), 404.1520(a)(4)(v). The Commissioner must show not
                                              4
only that the claimant’s RFC will allow him to make the adjustment to other work, but
also that other work exists in significant numbers in the national economy. Eichelberger
v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. § 404.1520(a)(4)(v). If the
claimant can make the adjustment, then the Commissioner will find the claimant is not
disabled. Id. At step five, the Commissioner has the responsibility of developing the
claimant’s complete medical history before making a determination about the existence
of a disability. Id. § 404.145(a)(3). The burden of persuasion to prove disability remains
on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).
       If after these five steps the ALJ has determined the claimant is disabled but there
is medical evidence of substance use disorders, the ALJ must decide if that substance use
is a contributing factor material to the determination of disability.       42 U.S.C. §
423(d)(2)(C). The ALJ must then evaluate the extent of the claimant’s limitations without
the substance use. Id. If the limitations would not be disabling, then the disorder is a
contributing factor material to determining disability and the claimant is not disabled. 20
C.F.R. § 404.1535.


                             III.   THE ALJ’S FINDINGS
       The ALJ made the following findings:
       1.     The claimant meets the insured status requirements of the Social
              Security Act through December 31, 2019.

       2.     The claimant has not engaged in substantial gainful activity since
              January 24, 2014, the alleged onset date (20 CFR 404.1571 et seq.).

       3.     The claimant has the following severe impairments: chronic venous
              insufficiency, obesity, a mood disorder, and a generalized anxiety
              disorder (20 CFR 404.1520(c)).

       4.     The claimant does not have an impairment or combination of
              impairments that meets or medically equals the severity of one of the
              listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
              CFR 404.1520(d), 404.1525 and 404.1526).

                                            5
     5.     After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to perform
            a range of light work as defined in 20 CFR 404.1567(b) except the
            claimant can sit for two hours in an eight-hour workday. He can
            stand and/or walk for six hours in an eight-hour workday. The
            claimant cannot climb ladders, ropes, or scaffolds. He can balance,
            climb ramps or stairs, stoop, crouch, kneel, or crawl occasionally.
            The claimant cannot work in environments with concentrated
            exposure to extreme heat, extreme cold, or humidity. The claimant
            can perform only simple, routine, repetitive work with no more than
            occasional changes in the general nature of the work setting or work
            tasks. He can maintain focus, attention and concentration for only
            up to two hours at a time. He can interact with the public only
            frequently.

     6.     The claimant is unable to perform any past relevant work (20 CFR
            404.1565).

     7.     The claimant was born on July 27, 1963, and he was 50 years old,
            which is defined as an individual closely approaching advanced age,
            on the alleged disability onset date (20 CFR 404.1563).

     8.     The claimant has at least a high school education and is able to
            communicate in English (20 CFR 404.1564).

     9.     Transferability of job skills is not material to the determination of
            disability because using the Medical-Vocational Rules as a
            framework supports a finding that the claimant is “not disabled,”
            whether or not the claimant has transferable job skills (See SSR 82-
            41 and 20 CFR Part 404, Subpart P, Appendix 2).

     10.    Considering the claimant’s age, education, work experience, and
            residual functional capacity, there are jobs that exist in significant
            numbers in the national economy that the claimant can perform (20
            CFR 404.1569 and 404.1569(a)).

AR 44-57.




                                           6
                  IV.    THE SUBSTANTIAL EVIDENCE STANDARD
         The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept
as adequate to support a conclusion.” Lewis, 353 F.3d at 645. The Eighth Circuit
explains the standard as “something less than the weight of the evidence and [that] allows
for the possibility of drawing two inconsistent conclusions, thus it embodies a zone of
choice within which the [Commissioner] may decide to grant or deny benefits without
being subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir.
1994).
         In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Wester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence which supports the Commissioner’s decision and evidence that detracts
from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search
the record for evidence contradicting the [Commissioner’s] decision and give that
evidence appropriate weight when determining whether the overall evidence in support
is substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
         In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
                                               7
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


                                 V.     DISCUSSION
      Doyle argues the ALJ made the following errors:
      1.     The RFC is not supported by the record

      2.     The ALJ’s hypothetical question to the VE was incomplete

      3.     The ALJ should have credited Doyle’s subjective allegations and the
             opinions of the psychologists in the record.

See Doc. No. 13. I will address these arguments separately below.


A.    RFC Determination
      Doyle argues the RFC determination is not supported by the record because the
only physical work-related restrictions from a treating or examining source are from
Doyle’s treating physician, Dr. Nagel, which the ALJ assigned “little weight.” He points
out these restrictions were not part of a formal medical opinion that Dr. Nagel provided,
but restrictions on Doyle’s prior work as a maintenance engineer. Id. at 4. He contends
the ALJ should have more-fully developed the record by obtaining a physical assessment



                                           8
of Doyle’s ability to function in the workplace on a full-time basis.4 Id. at 7. Doyle
argues there is no medical evidence to support that he can sit for two hours in an eight-
hour workday and stand and/or walk for six hours in an eight-hour workday. Id. at 8.
He contends that if Dr. Nagel’s restrictions were “vague” as the ALJ stated, then the
ALJ should have followed up with Dr. Nagel or another examining physician as to
Nagel’s work-related limitations rather than constructing them on his own.
       The Commissioner argues substantial evidence supports the ALJ’s RFC
determination. He points out that the ALJ is not limited to considering exclusively
medical evidence in formulating a claimant’s RFC and that the ALJ must base the RFC
on all of the evidence in the record. Doc. No. 15 at 7. He adds that to the extent Doyle
argues additional driving, sitting and standing limitations were warranted, the ALJ
considered Dr. Nagel’s opinion related to such limitations and gave good reasons for
giving it little weight. The Commissioner argues that Doyle does not challenge the weight
the ALJ gave Dr. Nagel’s opinions and such an argument should be considered waived.
Id. at 8. In any event, Dr. Nagel’s opinion was limited to Doyle’s past work, which the
ALJ found Doyle could not perform. Id. at 8-9. The Commissioner argues that the
opinions of the state agency medical consultants in addition to the treating notes, objective
medical findings, Doyle’s own statements and Doyle’s work activity support the ALJ’s
RFC determination. Id. at 9-10. He notes the RFC determination does not have to be
supported by one specific medical opinion. Id. at 10 (citing Hensley v. Colvin, 829 F.3d
926, 931-32 (8th Cir. 2016)).
       A claimant’s RFC is “the most [he] can still do despite [his] limitations.” 20
C.F.R. § 404.1545(a)(1). It must be based on all the relevant evidence in the record.


4
  While Doyle’s RFC assessment also contains mental restrictions, his argument that the RFC
assessment is not supported by the record appears to be limited to the physical limitations. See
Doc. No. 13 at 4-8. As such, I will address the physical limitations alone. In any event, as
discussed in more detail infra Section V(B), I find that substantial evidence in the record as a
whole supports the mental limitations in the RFC as well.

                                               9
Id.; Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004) (noting the RFC must
be based on “all the relevant evidence, including the medical records, observations of
treating physicians and others, and an individual’s own description of his limitations.”).
“Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be
supported by some medical evidence of the claimant’s ability to function in the
workplace.” Hensley, 829 F.3d at 932 (quoting Cox v. Astrue, 495 F.3d 614, 619 (8th
Cir. 2007)). “Where, as here, the claimant proves he cannot perform his past relevant
work, the Commissioner has the burden of producing evidence that he has the RFC to
perform other jobs.” Id. (citing Goff, 421 F.3d at 790). “However, the burden of
persuasion to prove disability and to demonstrate RFC remains on the claimant, even
when the burden of production shifts to the Commissioner at step five.” Id. (alteration
and quotation omitted).
      The ALJ found Doyle had the RFC to:
      perform a range of light work as defined in 20 CFR 404.1567(b) except the
      claimant can sit for two hours in an eight-hour workday. He can stand
      and/or walk for six hours in an eight-hour workday. The claimant cannot
      climb ladders, ropes, or scaffolds. He can balance, climb ramps or stairs,
      stoop, crouch, kneel, or crawl occasionally. The claimant cannot work in
      environments with concentrated exposure to extreme heat, extreme cold, or
      humidity. The claimant can perform only simple, routine, repetitive work
      with no more than occasional changes in the general nature of the work
      setting or work tasks. He can maintain focus, attention and concentration
      for only up to two hours at a time. He can interact with the public only
      frequently.

AR 48. The ALJ thoroughly discussed the objective medical evidence, opinion evidence
and Doyle’s own statements in making this finding. See AR 48-56.
      Doyle argues that the ALJ should have obtained additional evidence regarding
Doyle’s physical limitations and ability to perform other jobs besides a maintenance
engineer. I disagree. “[A]n ALJ is permitted to issue a decision without obtaining
additional medical evidence so long as other evidence in the record provides a sufficient
basis for the ALJ’s decision.” Swink v. Saul, No. 18-1850, 2019 WL 3402477, at *3
                                           10
(8th Cir. July 29, 2019) (quoting Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995)
(alteration in original) (citation omitted)). An ALJ does not “have to seek additional
clarifying statements from a treating physician unless a crucial issue is undeveloped.”
Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010). “[T]here is no requirement that
an RFC finding be supported by a specific medical opinion.” Hensley, 829 F.3d at 932.
“In the absence of medical opinion evidence, ‘medical records prepared by the most
relevant treating physicians [can] provide affirmative medical evidence supporting the
ALJ’s [RFC] findings.” Id. (quoting Johnson v. Astrue, 628 F.3d 991, 995) (8th Cir.
2011)).
        In assessing Doyle’s RFC, the ALJ discussed the medical evidence in the record.
He noted that following Doyle’s 2002 motorcycle accident, the record did not reflect any
interim treatment until Doyle began seeing Dr. Nagel in 2014 for leg swelling. AR 49.
The ALJ noted that Doyle did not mention any of his other alleged symptoms of
significant pain, headaches, tinnitus and sleep difficulties to Dr. Nagel, even though he
reported them to the Social Security Administration and the consultative psychologist.
AR 51.     Dr. Nagel made referrals or offered to make referrals for further testing
regarding Doyle’s leg swelling, but the ALJ noted the record did not contain records
from these providers. The record was also absent of notes regarding any physical therapy
in which Doyle was purportedly participating. Id.
        The ALJ also discussed Doyle’s subjective allegations and the objective medical
evidence. He found the totality of the medical records were consistent with light work
limited to sitting two hours in a workday with occasional postural functions. AR 52.
The ALJ found that Doyle’s edema and obesity called for limitations to avoid extreme
heat, cold and humidity and that he should not climb ladders, ropes or scaffolds. He
stated, “[t]he claimant’s paucity of treatment, failure to identify other medical sources,
and inconsistent reports to doctors exclude limiting him further.” Id. He noted the RFC
accommodated Doyle’s hypertension and his more recent allegations of back or neck
pain.
                                           11
       I have reviewed the record (including medical evidence) related to Doyle’s
physical limitations and find the ALJ’s assessment is supported by substantial evidence.
Particularly with regard to Dr. Nagel, the treatment notes primarily focus on Doyle’s
complaints of leg swelling. Dr. Nagel first saw Doyle on January 23, 2014 (the day
before Doyle’s alleged onset date). AR 329. Doyle complained of swelling and pain in
his lower right leg. Id. Dr. Nagel noted Doyle’s motorcycle accident in 2002 and that
Doyle noticed the swelling in his leg had worsened over the past year as his job had
changed and required more driving and sitting for long periods of time. Id. at 330. After
this initial examination, Dr. Nagel noted: “He will be restricted at work for avoiding
prolonged sitting or standing. I think it will be better to stay active.” Id. at 331. He
ordered deep venous thrombosis (DVT) testing. Id. This testing was negative.5 AR
339. Dr. Nagel saw Doyle again on February 10, 2014. Id. at 327-28. He noted that
Doyle was “still working with [physical therapy] and is continuing therapy exercises at
home as well.” Id. at 328. Dr. Nagel continued Doyle’s medications and physical
therapy and referred him to Dr. Kakade for his leg swelling. Id.
       Dr. Kakade saw Doyle on February 18, 2014. Id. at 326. Dr. Kakade documented
the swelling, explaining the normal test results, and noted Doyle’s swelling was most
likely due to chronic venous insufficiency following his injury. He instructed Doyle to
follow up as needed. Id.
       Doyle went back to Dr. Nagel on March 10, 2014. Id. at 324. He reported greater
range of motion with his knee and foot, but still complained of some pain. Id. at 325.
He told Dr. Nagel that the swelling increased the more he was on his foot or the more he
had to sit and drive for long periods of time. Id. He had been released from physical
therapy. Dr. Nagel noted that Doyle was “still having moderate swelling in the right leg



5
 A second testing was done on July 31, 2014, which was also negative for DVT, but significant
venous reflux was present in the right and left common femoral vein and left great saphenous
vein. AR 341.

                                             12
with the restrictions on sitting and driving for long time periods. It is unknown if this
would get worse again if restrictions were lifted.” Id. Doyle was advised to wear the
support stockings recommended by physical therapy and to avoid long episodes of sitting
or standing. Id.
      Dr. Nagel saw Doyle again on April 4, 2014. AR 323. His treatment note states:
      There was a misunderstanding regarding his ability to work on [his right]
      leg. I told him that he could sit or stand for up to 30 minutes time but then
      they [sic] would have to have a break to move around to help circulation.
      He interpreted that as a 30-minute break. On the flipside, his employer has
      specifics of his job duties that includes one note saying handle cleaning of
      the shop areas at all four Midland locations, and those locations are up to
      60 to 90 miles apart. He would require frequent breaks in his driving to
      get there. He is concerned about that and feels if he could work in
      Humboldt only, that would solve a lot of the problems. He notes that if he
      is on it for any length of time, he does develop some discomfort and
      numbness. It is slightly better since being on medication but symptoms do
      persist.

Id. Dr. Nagel referred Doyle to a vascular specialist and gave him a note explaining that
he will stay off work until he sees the specialist and that if he does work, he should not
drive more than 30 miles. Id.
      Dr. Nagel saw him again on April 9, 2014. Id. at 322. Dr. Nagel noted: “He is
still working with his employer to understand what they want from him versus the
restrictions we have talked about with no longer than 30 minutes of sitting or driving at
a time without time to move about to help with circulation.” Id. Dr. Nagel concluded
that Doyle would “try to further explain to his employer his restrictions.” Id.
      The final note from Dr. Nagel in the record is dated August 1, 2014. Id. at 319.
He offered a referral to Mayo Clinic or Iowa City for further evaluation of his swelling
after seeing the specialist. Id. at 320. He encouraged Doyle to walk regularly and elevate
his leg when able. Id.
      In sum, Dr. Nagel’s notes show that Doyle complained only of leg swelling with
associated pain and noticed that it worsened with prolonged sitting required by his job.

                                           13
After objective testing confirmed no issues with the hardware in his leg or some other
cause for the swelling, Dr. Nagel wrote a note for Doyle’s employer recommending that
Doyle avoid prolonged sitting. Because the ALJ does not limit Doyle to sedentary work
or work that requires prolonged sitting, it is unclear what other physical limitations Doyle
believes are unaccounted for in the ALJ’s RFC. As noted above, he did not make any
other complaints to Dr. Nagel or allege any other limitations.
      To the extent Doyle challenges the weight assigned to Dr. Nagel’s opinions, I find
no error. These “opinions” are actually doctor’s notes that Dr. Nagel provided for
Doyle’s employer, explaining the need for Doyle to avoid prolonged sitting. The ALJ
assigned these “opinions” little weight but also found that Doyle could sit up to two hours
during an eight-hour workday.
       While Dr. Nagel suggested Doyle limit his sitting, standing and driving to 30
minutes at a time with a break to move around, he also encouraged Doyle to remain
active and do more walking. AR 54. The ALJ found Dr. Nagel’s opinions were vague
as they did not specify the length of time to move about after 30 minutes of sitting,
standing or driving. Id. The ALJ also noted that Dr. Nagel even questioned whether the
swelling would get worse if the sitting, standing or driving restrictions were lifted. Id.
The fact that the ALJ found Dr. Nagel’s opinions to be vague does not mean that the ALJ
could not determine Doyle’s work-related limitations from the totality of the evidence in
the record. The ALJ is only required to recontact a treating physician “when the medical
evidence received from them is inadequate to determine a claimant’s disability.” Cox,
495 F.3d at 619. While the RFC is a medical question and “must be supported by some
medical evidence of the claimant’s ability to function in the workplace,” the ALJ “is not
limited to considering medical evidence exclusively.” Id. (citing Lauer v. Apfel, 245
F.3d 700, 704 (8th Cir. 2001)). The RFC must be based on all the evidence in the record
but need not be supported by a specific medical opinion. Krogmeier v. Barnhart, 294
F.3d 1019, 1024 (8th Cir. 2002).


                                            14
          In assessing Doyle’s physical limitations, the ALJ discussed treatment notes from
Doyle’s chiropractor, the Iowa Heart Center, Doyle’s subjective complaints, the objective
medical evidence and the state agency medical consultants’ opinions in addition to Dr.
Nagel’s opinions and treatment notes. AR 48-55. He noted Doyle’s report that he did
laundry, prepared meals, washed dishes, shopped, attended auctions, read, listened to
music, watched movies, went to the post office, paid bills and did limited work outside.
Id. at 48. However, on requesting reconsideration of the decision finding him not
disabled, Doyle claimed he no longer prepared meals, cleaned, went to the movies or
went to places with crowds and that his headaches, tinnitus, and pain, numbness and
swelling in his right foot and leg had increased. Id. at 49.
          The ALJ noted that the record showed a few visits to a chiropractor in the summer
of 2015. Id. at 51. The chiropractor noted hypertonicity6 in the legs, trapezius and
suboccipital areas and that Doyle complained of pain in his low back and upper thoracic
areas.     Id.   After Doyle reported no significant improvement with adjustment and
acupuncture, the chiropractor found Doyle had reached maximum medical improvement.
Id.     Doyle saw the chiropractor again in March 2016, claiming to have the same
symptoms. The chiropractor noted right leg edema and muscle tension throughout the
spine with moderate hypertonicity. Id. The ALJ noted this was the extent of the records
from Doyle’s chiropractor. Id. Doyle denied numbness in his extremities to treating
sources at the Iowa Heart Center. Id. His examination there also revealed no edema.
Id. Doyle also did not make any reports of pain, headaches, tinnitus or sleep difficulties
to these treating sources. Id.
          With regard to Doyle’s subjective allegations,7 the ALJ noted Doyle stated he
would drive up to 400 miles in a day beginning in January 2013 when his prior employer

6
 “An increased effective osmotic pressure of body fluids.” Stedman’s Medical Dictionary,
426770 (28th ed. 2006).

7
    This aspect of the ALJ’s decision is discussed in greater detail infra Section V(C).

                                                  15
merged with another company. Id. at 52. The ALJ found it difficult to believe that
Doyle would drive this much and have time to perform work at the four locations he
identified. Id. Nonetheless, Doyle reported daily travel between those four locations for
a year and, prior to that, worked 11 years following his motorcycle accident. Id. The
ALJ also noted that it appeared from the evidence that Doyle had sought treatment and
eventually stopped working due to his desire to live/work in a particular location rather
than reasons related to his impairments. Id.
       The ALJ then considered the objective evidence related to Doyle’s physical
limitations. He noted it was negative for DVT, but did show reflux. It showed his
fracture was healed and not impending on soft tissues. Id. It did show edema of the
right leg. Doyle’s body mass index readings also established obesity. Id. The ALJ
found the totality of the medical records supported a range of light work limited to sitting
two hours in a workday. His edema and obesity warranted limitations of no work in
extreme heat, cold or humidity. He also could not climb ladders, ropes, or scaffolds.
The ALJ determined these limitations also accommodated his hypertension and any recent
allegations of back or neck pain. He found no other limitations were warranted given
the paucity of treatment, failure to identify other medical sources and inconsistent reports
to doctors. Id.
       Finally, the ALJ considered the state agency medical consultant opinions. AR 54.
He noted they found Doyle had severe chronic venous insufficiency and obesity and that
he could perform a range of light work with sitting limited to two hours in a workday
and standing and/or walking six hours in a workday. He could climb ramps or stairs,
balance, stoop, crouch, kneel or crawl occasionally. He could not climb ladders ropes,
or scaffolds. He also could not work in environments with concentrated exposure to
extreme heat, cold or humidity. They found his allegations of high blood pressure,
headaches and hearing limitations were not severe. Id. The ALJ gave these opinions
significant weight stating: “The evidence supports this functional capacity, and the


                                            16
physicians provided a reasoned discussion of the evidence available at the time and the
basis for the opinions.”8 Id.
       I find that the ALJ fairly and fully developed the record and that the RFC is
supported by substantial evidence in the record as a whole.                    While it is the
Commissioner’s burden to prove that a claimant can perform work available in the
national economy at Step Five, it is the claimant’s burden to prove his RFC. See Stormo,
377 F.3d at 806 (“Stormo also argues that, if the opinions were unclear or seemed to
lack a foundation, the ALJ was duty-bound to further develop the record by asking the
treating physicians for more information. The ALJ's duty to develop the record, however,
does not extend so far. The burden of persuasion to prove disability and to demonstrate
RFC remains on the claimant, even when the burden of production shifts to the
Commissioner at step five.”). Here, the evidence was sufficient for the ALJ to determine
Doyle’s work-related limitations without further development of the record. Doyle’s
physical examinations were normal in that they did not reveal any decreased strength or
sensation or problems with his gait. While swelling and some tenderness was confirmed
and Doyle later reported pain, these issues could be avoided (by Doyle’s own admissions
as well as the recommendations by medical professionals) with limitations on prolonged
sitting.
       The ALJ included such a limitation in the RFC and other relevant limitations to
account for these issues as well as his obesity, hypertension and complaints of back or
neck pain. The absence of evidence documenting further physical limitations falls on
Doyle, not the ALJ. See Halverson v. Astrue, 600 F.3d 922, 933 (8th Cir. 2010) (quoting
Barrett v. Shalala, 38 F.3d 1019, 1023 (8th Cir. 1994)) (“The ALJ is required to order
medical examinations and tests only if the medical records presented to him do not give


8
  While the ALJ did not mention it in his decision, the state agency medical consultants concluded
that even if Doyle needed to change positions every 30 minutes, this could be accommodated by
the normal breaks in the workday. See AR 116. The ALJ gave these opinions “significant
weight.” Id. at 54.

                                               17
sufficient medical evidence to determine whether the claimant is disabled.”); Baldwin,
349 F.3d at 556 (“It is the claimant’s burden, and not the Social Security Commissioner’s
burden, to prove the claimant’s RFC.”). The ALJ considered all of the relevant evidence
in the record in determining Doyle’s RFC. There is no indication that a crucial issue was
undeveloped such that the ALJ could not determine whether Doyle was disabled without
further information by way of a consultative examination. For all of these reasons, I find
the ALJ’s RFC determination is supported by substantial evidence in the record as a
whole.


B.       Hypothetical Question to the VE
         Doyle argues the hypothetical question to the VE was incomplete for many of the
same reasons he argues the RFC was not supported by substantial evidence. See Doc.
No. 13 at 9-10. First, he argues that the only opinion evidence supporting the ALJ’s
RFC determination came from the non-examining state agency medical consultants. In
particular, he argues that Dr. May’s opinion contradicts that of Dr. Nagel. Dr. May
found Doyle would be able to accommodate change in positions from sitting to standing
in the normal breaks of the workday. AR 116. He noted that even with sitting for 30
minutes at a time, he would still be able to stand and walk six hours in a normal workday
with normal breaks. Id. Doyle argues that the “treating physician rule” applies to Dr.
Nagel’s opinion because Doyle’s case was filed prior to March 27, 2017. Doc. No. 13
at 10.
         Doyle also argues the lack of a further restriction within the two hours of sitting
contradicts the treating physician opinion that he should sit for no more than 30 minutes
at a time. Doc. No. 13 at 10. He suggests that the ALJ indirectly found that a period of
five minutes was sufficient to account for the need to change positions and that this finding
is not supported by any medical evidence. Id. at 8. While this “restriction” is not part
of the RFC, he contends the ALJ relied on it in the second hypothetical question presented
to the VE. Id. Finally, Doyle contends the ALJ determined that “pace” was a deficiency
                                             18
supported by the record, yet failed to include a limitation on pace in the RFC and
hypothetical question to the VE. Id. at 13.
      The Commissioner argues that with regard to Doyle’s physical limitations, the
ALJ was not required to include a limitation that Doyle could sit only 30 minutes at a
time because the state agency consultants both found the need to change positions would
be accommodated by the normal breaks in the workday. See Doc. No. 15 at 9 (citing
AR 98, 114). With regard to Doyle’s mental limitations, the Commissioner argues that
the RFC and hypothetical questions to the VE encompassed limitations identified by the
consultative and state agency psychologists that are supported by the record. Id. at 16-
17. The consultative examiner, Dr. Jordison, opined that Doyle was mentally capable of
carrying out instructions if he were physically able to do them at his own pace, but
thought that he would have difficulty with tasks requiring much concentration or faster
pace. AR 383. She also noted Doyle would have difficulty trying to follow several
instructions given at one time and would have difficulty maintaining pace. The state
agency consultants discussed Dr. Jordison’s opinion in their opinions. AR 103, 118.
The ALJ assigned partial weight to each of these opinions.           AR 55-56.      The
Commissioner points out that Doyle fails to identify what kind of pace restrictions he
believes were improperly excluded from the hypothetical. Doc. No. 15 at 18.
      “The ALJ’s hypothetical question to the vocational expert needs to include only
those impairments that the ALJ finds are substantially supported by the record as a
whole.” Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (internal quotation and
citation omitted). “Testimony from a vocational expert is substantial evidence only when
the testimony is based on a correctly phrased hypothetical question that captures the
concrete consequences of a claimant’s deficiencies.” Collins v. Astrue, 648 F.3d 869,
872 (8th Cir. 2011). See also Clay v. Barnhart, 417 F.3d 922, 931 (8th Cir. 2005)
(concluding the ALJ did not err by excluding additional restrictions identified by the
treating provider as the ALJ concluded the additional restrictions were not supported by
the evidence).
                                          19
       The ALJ posed the following three hypotheticals, in which he asked the VE to
assume a person of Doyle’s age, education and work experience:
        Full range of light work. Can stand, walk up to six hours in an eight-hour
         workday. Can sit up to two hours in an eight-hour workday. Never climb
         ladders, ropes or scaffolds. All other postural only occasionally. No
         concentrated exposure to extremes of heat, cold or humidity. Performing only
         simple, routine and repetitive tasks. No more than frequent interaction with
         the general public. Able to maintain focus, attention and concentration for
         only up to two hours at a time, due to pain severe enough to interfere with
         attention and concentration. Limited to only simple work tasks. No more than
         occasional changes in the general nature of the work setting or work tasks. See
         AR 84.

        Light work in that he could do the lifting and carrying restrictions of light, but
         limit standing and walking to 4 hours in an 8-hour workday, with a 5-minute
         sit option every 60 minutes of standing and walking and limiting sitting to 4
         hours in an 8-hour workday, with a 5-minute stand option every 60 minutes of
         sitting. The other limitations are as were listed in the first hypothetical. See
         AR 85-86.9

        Same limitations as the second hypothetical, but then add in addition to normal
         breaks, at least two unscheduled breaks each workday for up to 15 minutes in
         duration. With those limitations, could the individual perform any jobs in the
         national economy? See AR 88.

The VE identified the following jobs that would be available for each hypothetical:
        First hypothetical – photocopy machine operator, mail clerk and office helper

        Second hypothetical – office helper, parking lot attendant and order clerk.
         The VE also noted that sedentary jobs would allow someone to stand at the
         work station and those included telephone quotation clerk, government clerk
         and document preparer.

        Third hypothetical – no competitive work




9
 The ALJ clarified that the individual would remain on task during the five minutes of standing
or sitting. AR 87.

                                              20
AR 84-88. The ALJ’s RFC contains the limitations identified in the first hypothetical
and the ALJ relied on the jobs identified by the VE in response to the first hypothetical
to conclude at Step Five that there are jobs that exist in significant numbers in the national
economy that Doyle could perform. Id. at 57.
          With regard to the additional sitting limitation of no more than 30 minutes at a
time, the ALJ did not include such a limitation in the RFC determination. To the extent
Doyle argues he was required to include this limitation due to the “treating physician
rule,” I disagree. The limitation came from Dr. Nagel in response to Doyle’s complaints
that his swelling seemed to increase with prolonged sitting, which was a requirement of
the job he had at that time. Dr. Nagel wrote Doyle’s employer a note recommending
that Doyle be permitted to move around after every 30 minutes of sitting. Dr. Nagel did
not make this recommendation in response to a request about Doyle’s general work-
related limitations. The ALJ assigned Dr. Nagel’s opinion little weight stating it was
vague and did not specify the length of time to move about after 30 minutes of sitting,
standing or driving. AR 54. The ALJ also noted that Dr. Nagel even wrote in his note
that he questioned whether the swelling would get worse if the sitting, standing or driving
restrictions were lifted. Id.
          As noted above, I find that the ALJ’s assessment of Dr. Nagel’s opinion and the
ultimate RFC is supported by substantial evidence. There was no need to include an
additional limitation of being able to move every 30 minutes of sitting in light of the state
agency medical consultant opinions that such movement would be accommodated by the
normal breaks in the workday.10 In other words, even if Doyle could only sit 30 minutes


10
     This opinion states:

          Claimant’s right leg edema from chronic venous insufficiency in combination with
          class II obesity can cause exertional limitations. Claimant would be able to
          accommodate change in positions from sitting to standing in the normal breaks in
          the workday. Even with sitting for 30 minutes at a time, claimant would still be

                                                21
at a time, standing provided the necessary relief and the ALJ limited Doyle to jobs with
six hours of standing/walking and two hours of sitting assuring that Doyle would not be
sitting for the majority of the workday as he did in his previous job. While Dr. Nagel
was appropriately identified as a treating physician and his opinion was subject to 20
C.F.R. § 404.1527(c)(2)11 (presumably the “treating physician rule” that Doyle refers
to), that does not mean his opinion must be given controlling weight. 12 See Stormo, 377
F.3d at 805-06 (“Merely concluding that a particular physician is a treating physician,
therefore, is not the end of the inquiry. Such opinions are given less weight if they are



         able to stand and walk 6 hours in a normal workday with normal breaks. Claimant
         would be able to perform activities outlined in the physical RFC.

AR 100. Dr. May affirmed this opinion on reconsideration. Id. at 116. The ALJ gave these
opinions “significant weight.” Id. at 54.

11
   Because Doyle filed his claim prior to March 27, 2017, this regulation applies. For claims
filed after March 27, 2017, the standards for evaluating opinion evidence may be found at 20
C.F.R. § 404.1520c.
12
     20 C.F.R. § 404.1527(c)(2) provides:

         Generally, we give more weight to medical opinions from your treating sources,
         since these sources are likely to be the medical professionals most able to provide
         a detailed, longitudinal picture of your medical impairment(s) and may bring a
         unique perspective to the medical evidence that cannot be obtained from the
         objective medical findings alone or from reports of individual examinations, such
         as consultative examinations or brief hospitalizations. If we find that a treating
         source's medical opinion on the issue(s) of the nature and severity of your
         impairment(s) is well-supported by medically acceptable clinical and laboratory
         diagnostic techniques and is not inconsistent with the other substantial evidence in
         your case record, we will give it controlling weight. When we do not give the
         treating source's medical opinion controlling weight, we apply the factors listed
         in paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as well as the factors in
         paragraphs (c)(3) through (c)(6) of this section in determining the weight to give
         the medical opinion. We will always give good reasons in our notice of
         determination or decision for the weight we give your treating source's medical
         opinion.


                                                 22
inconsistent with the record as a whole or if the conclusions consist of vague, conclusory
statements unsupported by medically acceptable data.”).         The ALJ provided good
reasons, supported by substantial evidence in the record as a whole, for giving Dr.
Nagel’s opinion less than controlling weight. Medical evidence also supports the ALJ’s
decision to exclude a limitation related to the need to change position every 30 minutes
as the state agency medical consultants indicated that any need to change position could
be accommodated by the normal breaks in the workday.
       With regard to Doyle’s argument that a “pace” limitation should have been
included in the hypothetical question, Doyle relies primarily on Dr. Jordison’s opinion.
See Doc. No. 16 at 2 (noting that Dr. Jordison said “[p]ace would be a problem if the
job required concentration.”). Dr. Jordison (a one-time examining psychologist) made
the following opinion regarding any mental limitations:
      Ron would typically have the ability to remember and understand
      instructions, procedures and locations, but currently he would have some
      difficulty due to his pain and emotional status. He would do better
      following written instructions he could refer back to. He would be mentally
      capable of carrying out instructions if he were physically able to do them
      and do them at his own pace, but he would have difficulty with tasks if it
      required much concentration or a faster pace. He would also have difficulty
      trying to follow several instructions given at one time. He would have
      difficulty maintaining pace. Ron would be able to interact appropriately
      with supervisors, co-workers and the public. He was pleasant and
      cooperative during the interview. He would have some difficulty dealing
      with stress and change in the workplace but he does have some appropriate
      coping skills.

AR 383. The ALJ analyzed Dr. Jordison’s opinion as follows:
      Dr. Jordison indicated the claimant typically could remember and
      understand instructions, procedures, and locations, he had some current
      difficulty due to pain and difficulties concentrating. He would have
      difficulties with tasks that required sustained concentration or a faster pace.
      He could not follow multiple instructions at a time (Exhibit 5F/4). This
      conclusion appears to consist primarily of adopting at face value the
      claimant’s allegations of his subjective symptoms. Allegations of reduced
      pace or difficulties maintaining pace are given less weight. Although the
                                            23
       claimant was slow in spelling backwards, that could be due to lapses in
       concentration, as much as pace. The psychologist indicated the claimant
       could interact appropriately. He would have difficulty dealing with stress
       and change, although he had some coping skills and adequate judgment
       (Exhibit 5F/4). This opinion was given more weight, and it supports a
       finding of work with no more than occasional changes in the general nature
       of the work or the setting.

Id. at 55.   Other opinions concerning Doyle’s mental limitations came from the state
agency psychologists. Dr. Brandon provided the following opinion:
       The claimant’s concentration difficulties are such that they will cause some
       interruption to his ability to keep pace, remember, understand, and carry
       out detailed instructions, and maintain concentration for extended periods.
       He also reports social avoidance due to irritability and frustration that others
       have with him. However, the claimant retains the capacity to perform
       simple, repetitive tasks consisting of 1 to 2 step commands in a work setting
       with reduced social interaction.

Id. at 103. Dr. Shafer did not identify any additional limitations on reconsideration. Id.
at 119. With regard to the state agency psychologists, the ALJ stated:
       The State agency psychologists concluded the claimant could have
       difficulties in keeping pace, performing detailed instructions, and
       maintaining concentration for extended periods. He could interact with
       other[s] appropriately. The claimant retains the capacity to perform simple
       repetitive tasks of one or two-step commands in a work setting with limited
       social interaction (Exhibit 2A/11-12; Exhibit 4A/12-13). This opinion is
       given some weight. There is minimal evidence of the need for limited social
       interaction. The evidence does support a finding that the claimant can
       perform simple, routine, repetitive work with no more than frequent
       interaction with the public and no more than occasional changes in the
       general nature of the work task and work setting.

Id. at 56.
       I find no error with respect to the ALJ’s consideration of any “pace” limitations
or his evaluation of the opinions of Dr. Jordison and the state agency psychological
consultants. The ALJ explicitly gave the pace limitations identified by Dr. Jordison less
weight, concluding that any deficiency in the objective testing could be attributed to a

                                             24
lapse in concentration as much as pace. Id. at 55. The state agency consultants also
attributed difficulties with pace due to a lack of concentration. See AR 103 (“The
claimant’s concentration difficulties are such that they will cause some interruption in his
ability to keep pace, remember, understand, and carry out detailed instructions, and
maintain concentration for extended periods.”).
       The Eighth Circuit has concluded that an ALJ’s hypothetical question to a VE is
deficient if it includes a limitation of simple work, but no additional limitations relating
to concentration, persistence or pace if such limitations are supported by the record. See
Newton v. Chater, 92 F.3d 688 (8th Cir. 1996). In Newton, the ALJ found the claimant
often had deficiencies of concentration, persistence or pace, but that he could maintain
concentration and attention for simple work. Newton, 92 F.3d at 691. The ALJ’s
hypothetical question to the VE included only “a capacity for simple jobs” related to the
limitations in concentration, persistence or pace. Id. at 694. There was no dispute in the
medical evidence or the ALJ’s decision that the claimant “often” had deficiencies of
concentration, persistence or pace. Id. at 695. Upon questioning from the claimant’s
attorney at the hearing, the VE noted that the claimant’s concentration and persistence
problems “related to basic work habits needed to obtain employment” and that a moderate
deficiency in these areas “would cause problems on an ongoing daily basis.” Id. The
Eighth Circuit thus concluded that the VE’s testimony may have been different if the
hypothetical had included concentration, persistence and pace limitations credited by the
ALJ.    Id.   It remanded the case for the ALJ to include these deficiencies in the
hypothetical to the VE. Id.
       Here, unlike Newton, the ALJ did not find that deficiencies in pace were entirely
credible. See AR 55. He relied on the state agency psychologists’ opinions that his
“concentration difficulties are such that they will cause some interruption to his ability to
keep pace, remember, understand, and carry out detailed instructions.” Id. at 103.
Accordingly, the ALJ included a limitation in the RFC and the first hypothetical that
Doyle could maintain focus, attention and concentration for only up to two hours at a
                                             25
time. Id. at 48. Because the ALJ found any pace limitations were tied to concentration
and included a concentration limitation in the RFC and hypothetical, any limitations in
pace are sufficiently accounted for.
       This is similar to the situation in Harvey v. Colvin, 839 F.3d 714, 717 (8th Cir.
2016), a case cited by both parties. In Harvey, the ALJ posed a hypothetical question
including “simple, routine, and repetitive work that doesn’t require any close attention to
detail or use of independent judgment on the job.” Harvey, 839 F.3d at 716. These
limitations were included in the ultimate RFC. The claimant argued the RFC failed to
incorporate her doctor’s observations about her slow pace. Id. at 717. The court
disagreed stating: “The ALJ expressly incorporated into the RFC work-related limitations
suggested by medical source opinions regarding Harvey’s slow pace, including Dr.
Tafish’s opinion that Harvey might need additional training time and Dr. Mokri’s opinion
about Harvey’s memory and cognitive decline.” Id.
       Similarly here, the ALJ incorporated limitations related to Doyle’s pace by
including a limitation on focus, attention and concentration because the medical evidence
and opinion evidence suggested pace deficiencies were attributed to his difficulties in
concentration. As such, I find the ALJ’s first hypothetical question to the VE included
the “concrete consequences” of Doyle’s deficiencies and therefore, constitutes substantial
evidence. See McKinney v. Apfel, 228 F.3d 860, 865 (8th Cir. 2000) (quoting Taylor v.
Chater, 118 F.3d 1274, 1278 (8th Cir. 1997)) (“[t]testimony from a vocational expert is
substantial evidence only when the testimony is based on a correctly phrased hypothetical
question that captures the concrete consequences of a claimant’s deficiencies.”).


C.     Doyle’s Subjective Allegations
       Doyle argues the ALJ should not have discredited his subjective allegations based
on an alleged failure to follow up with Dr. Willerth for services. Doc. No. 13 at 10.
Doyle points out that it is clear from the record that he saw Dr. Willerth, even if treatment
notes from this visit were not included in the record. Dr. Nagel’s treatment note dated
                                             26
August 1, 2014 states: “Saw Dr. Willerth yesterday for the swelling.” AR 319. There
is also a record showing that Dr. Willerth conducted a Lower Extremity Venous Duplex
procedure demonstrating that both the right and left legs suffered from significant venous
reflux. Doc. No. 13 at 11 (citing AR 374). Doyle argues that failure to pursue a
recommended course of treatment should not have been used as a reason to discredit his
subjective allegations.
       The Commissioner argues that this is one inconsistency the ALJ identified among
many factors the ALJ considered in evaluating Doyle’s subjective allegations. Doc. No.
15 at 22-23. Moreover, the Commissioner notes that the ALJ did acknowledge the
vascular study Dr. Willerth performed on July 31, 2014. See AR 50. He attributes this
to a harmless oversight by the ALJ given the other factors the ALJ discussed in evaluating
Doyle’s subjective allegations. He contends the other reasons provided by the ALJ are
supported by substantial evidence. Doc. No. 15 at 23-24. These include: Doyle’s lack
of treatment with Dr. Nagel after December 2014, Doyle quitting work for reasons other
than his impairment, Doyle’s admission to applying for about 35 other jobs after his
alleged onset date, objective medical findings including vascular evaluations that were
negative for DVT and x-rays showing a well-healed fracture without hardware
complications. Id. The Commissioner points out that Doyle has not challenged the ALJ’s
other reasons for finding Doyle’s subjective complaints not entirely credible. Id. at 24.
He argues I should defer to the ALJ’s credibility determination. Id.
       When examining a claimant’s subjective complaints, an ALJ must consider: (1)
the claimant’s daily activities; (2) the duration, frequency and intensity of the pain; (3)
precipitating and aggravating factors; (4) dosage, effectiveness and side effects of
medication and (5) functional restrictions (the Polaski factors). See Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984). Other factors include the claimant’s “relevant
work history and the absence of objective medical evidence to support the complaints.”
Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). While the ALJ must consider each
of these factors, it is not necessary for the ALJ to explicitly discuss each factor. See
                                            27
Goff, 421 F.3d at 791. “The credibility of a claimant’s subjective testimony is primarily
for the ALJ to decide, not the courts.” Holmstrom v. Massanari, 270 F.3d 715, 721 (8th
Cir. 2001).    “An ALJ who rejects [subjective] complaints must make an express
credibility determination explaining the reasons for discrediting the complaints.” Singh
v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000).
       Here, the ALJ identified the Polaski factors and discussed inconsistencies between
Doyle’s complaints and evidence in the record throughout his decision. AR 49. With
regard to the medical evidence, the ALJ noted that Doyle did not seek any treatment
following rehabilitation for his fractures from his motorcycle accident in 2002 until he
saw Dr. Nagel on January 23, 2014. Id. While edema was identified in both legs,
objective testing showed his fracture was completely healed with “a mature callus and no
evidence of hardware failure or irritation of the soft tissues.” Id. at 50. Later objective
testing by Dr. Willerth showed significant reflux in the right and left femoral veins. Id.
The ALJ noted that Doyle denied numbness in his extremities to treating sources at the
Iowa Heart Center even though he had reported such symptoms to Dr. Nagel. Id. at 51.
He also noted that Doyle seldom mentioned complaints of significant pain, headaches,
tinnitus and sleep difficulties to Dr. Nagel or the cardiac treating sources, even though
he made such complaints to the Social Security Administration and the consultative
psychologist. Id. The ALJ noted that gait was seldom mentioned in the record even
though Doyle alleged his ability to walk was limited. Id. No problems with sitting,
standing or walking were observed at Doyle’s initial interview. Id. The ALJ noted that
in addition to the lack of records from Dr. Willerth,13 there were no physical therapy
records, records from head and neck scans that had been ordered, or records from any
of the referrals that Dr. Nagel offered. Id.




13
  As noted by the parties, this appears to be an oversight by the ALJ as the objective medical
evidence from Dr. Willerth was discussed earlier in the ALJ’s decision. AR 50-51.

                                             28
       With regard to Doyle’s complaints of difficulties driving, the ALJ noted that Doyle
reported he drove up to 400 miles a day after his employer merged with another company
in January 2013. Id. at 52. The ALJ found that Doyle’s failure to see a doctor for a
year after the merger is not consistent with the symptoms he was claiming at that time.
The ALJ also found it unlikely that Doyle drove 400 miles in a workday and also had
time to perform work at the four locations he identified. Id. Nonetheless, the ALJ noted
that Doyle reported daily travel among these four locations for a year and prior to that,
he had worked for more than 11 years after his motorcycle accident in August 2002. Id.
The ALJ then explained that Doyle told Dr. Jordison in January 2015 that his employer
was imposing changes that required Doyle to move to Jefferson, Iowa, or drive there
every day to report for work. Id. Doyle reported to Dr. Nagel that many problems
would be solved if he could stay in Humboldt, Iowa. The ALJ stated this suggested it
was Doyle’s desire to stay in Humboldt or not make the daily drive to Jefferson, rather
than his impairments, that caused him to seek treatment and stop working. Id.
       The ALJ also noted Doyle had applied for 35 other jobs after leaving his previous
job. Id. at 53. He also had not sought treatment for his alleged mental symptoms before
or after the psychological consultative examination. Id. at 54. In analyzing the physical
aspects of Doyle’s RFC, the ALJ noted: “The claimant’s paucity of treatment, failure to
identify other medical sources, and inconsistent reports to doctors exclude limiting him
further.” Id. at 52. The ALJ discussed other Polaski factors but did not indicate that
such factors negatively affected the credibility of Doyle’s subjective allegations.
       Doyle is correct that a failure to follow up with Dr. Willerth is not a good reason
to discredit Doyle’s subjective allegations. As Doyle and the Commissioner point out,
the ALJ discussed testing performed by Dr. Willerth earlier in his decision. See id. at
50. However, this was not the ALJ’s only reason for concluding that Doyle’s subjective
complaints were not entirely credible. As noted above, the ALJ also pointed to a lack of
treatment records from other referrals that Dr. Nagel made, comments by Doyle that
suggested he left his job due to reasons other than his impairments, inconsistent reports
                                            29
of symptoms to various treating providers and objective medical evidence that suggested
Doyle’s impairments were not as severe as alleged. All of these constitute good reasons
supported by substantial evidence in the record as a whole for discounting the severity of
Doyle’s subjective allegations. As such, I will defer to the ALJ’s credibility finding. See
Perkins v. Astrue, 648 F.3d 892, 900 (8th Cir. 2011) (“If the ALJ discredits a claimant’s
credibility and gives a good reason for doing so, we will defer to its judgment even if
every factor is not discussed in depth.”) (internal quotation marks and citation omitted).


                                 VI.    CONCLUSION
      After a thorough review of the entire record and in accordance with the standard
of review I must follow, I conclude that the ALJ’s determination that Doyle was not
disabled within the meaning of the Act is supported by substantial evidence in the record.
Accordingly, the final decision of the Commissioner is affirmed. Judgment shall enter
against Doyle and in favor of the Commissioner.

      IT IS SO ORDERED.
       DATED this 22nd day of August, 2019.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            30
